DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4, and 6-7 are allowed. Claims 1 and 3 have been amended, claims 2, 5, and 8-9 have been cancelled, and claims 4, 6, and 7 remain original in the amendment filed by Applicant on May 2nd, 2022.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10–13 directed to the inventions of Groups II and III, non-elected without traverse.  Accordingly, claims 10–13 have been cancelled.

Response to Amendment
Applicant's amendments to claims 1 and 3 filed on May 2nd, 2022 are accepted because no new matter has been entered.
The objection to claim 1 is withdrawn in view of the amendments.
The interpretation under 35 U.S.C. §112(f) is withdrawn in view of the amendments.
The rejection of claims 1–9 under 35 U.S.C. §101, 112(a), and 112(b) are withdrawn in view of the amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below to cancel the non-elected withdrawn claims and to correct for minor grammar informalities. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) An apparatus including a processor for evaluating a response time of a plant protection system in a nuclear power plant, the apparatus, comprising: 
a safety analysis circuitry in the processor that measures an analytical response time t1 that is a response time of a system performing a safety function; 
a system design circuitry in the processor that measures a designed response time t2 representing a total sum of individual response times allocated to each device of a plurality of devices constituting an instrumentation channel; 
a response time analysis circuitry in the processor that measures an estimated response time t3 representing a response time quantitatively analyzed in each device constituting the instrumentation channel;
a response time test circuitry in the processor that divides each device constituting the instrumentation channel into n grouping regions and measures a measured response time t4 representing a response time measured over the n grouping regions including an overlap, where the overlap is provided at an edge of the adjacent regions; and 
an integrated evaluation circuitry in the processor to determine that a response time requirement is satisfied in each of the safety analysis circuitry, the system design circuitry, the response time analysis circuitry, and the response time test circuitry when t4 < t3 < t2 < t1 are all satisfied, 
wherein the apparatus sequentially determines whether t1 > t2 is satisfied, whether t2 > t3 is satisfied, and whether t3 > t4 is satisfied, 
wherein the devices constituting the instrumentation channel comprise a transmitter, a signal processor, the plant protection system, and a reactor trip switchgear system, 
wherein the measured response time t4 is calculated as 
            
                t
                4
                =
                
                    
                        ∑
                        
                            k
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        R
                        T
                        o
                        v
                        e
                        r
                        l
                        a
                        p
                        p
                        e
                        d
                         
                        (
                        k
                        )
                    
                
            
        
where k denotes a grouping region of each device constituting the instrumentation channel and [[o]]n denotes the number of grouping regions, and RToverlapped (k) denotes a measured response time of a kth device having an overlap, and
wherein the transmitter, the signal processor, the plant protection system, and the reactor trip switchgear system constituting the instrumentation channel are divided into three grouping regions such that a first grouping region is the transmitter, a second grouping region is the signal processor and the plant protection system, and a third grouping region is the reactor trip switchgear system.
Claims 10. – 13. (Cancelled).

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 43 of the Non-Final Office Action mailed on February 2nd, 2022. No prior art, either alone or in combination teaches or suggests the apparatus sequentially determines whether t1 > t2 is satisfied, whether t2 > t3 is satisfied, and whether t3 > t4 is satisfied, where the time intervals t1, t2, t3 and t4 represent response times for an instrumentation channel divided into n regions, and wherein the regions are divided into grouping regions for a transmitter, signal processor, nuclear power plant protection system, and nuclear reactor trip switchgear system, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628